Title: To John Adams from Ward Nicholas Boylston, 12 September 1820
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dear Cousin
					Princeton Sept. 12th 1820
				
				Your kind Letters are more likely to renew a worn down constitution than the recipe you give, for making my way to it by wrangling & Disputation in a Convential diet (if I should ever get there) tho I shall expect to see a good many coxcombs in politicks & constitution makers as will produce to my feelings what you describeWhen the yeas, & nays wch. were tried in this Town, several of the leading men called upon me, & requested my opinion on the subject, & if possible to have my sentiments on paper to be read at the Town meeting. I was in such a state of languor that I cou’d hardly get from my Bed to a table, but as they pressed me hard I told them I wou’d endeavor to do something before the day of Town meeting, accordingly I collected as many forcible points in favor of a negative as my feeble powers of mind could collate, and I was most pleaseing struck when I read that part of your last letter wch. compared the present Constitution to a good Coat, &c which your modesty (as being one of the framers of it & I believe had the principal share in making it, tho’ you have given it so humble a comparison)—mine I think with submission was best adapted to the place, and occasion for which it was design’d, & to let you see how we are unison I send an extract of mineHere follows the extractFrom my address to the InhabitantsI consider the present constitution as susceptible of as few exceptions as any constitution of any state thro-out the whole Union, and if my partiality for the only now surviving author, & framer of our  own constitution did not restrain me from saying all I cou’d wish; I cou’d say a great deal more, but thus much I must say? it is a model for every other state in the Union. The same Author framed that complete Judiciary code of constitutional Law of the United States Government wch. has with stood the attacks & cavils of every succeeding change of its administrations from General Washingtons Presidency to the Present day.Having now given you my respectable Fellow Townsmen a short introduction to the subject of our present inquiry. By your permission I Wou’d  beg leave as briefly as the subject will admit, to submit to you, my reasons why I ought not to vote for calling a Convention to alter the ConstitutionWhen a Public Building is a model of perfect architecture & has stood the criticisms of the best judges of the science, & also has been the admiration as well as the convenience of the Public for 40 years, is it adviseable to pull it to peices to try if it cant be made better wou’d not various opinions arrise in the minds of those who wish its alteration as to what wou’d suit his own tastes, or whim, without considering whether he cou’d make the materials of the former building answer the same purpose they had   been used for before hence confusion dissagreeing modes, and constant conflicts wou’d arise between the different projectors so that at last the whole wou’d be left a confused heap of ruins—just so seems the present aim of those who are such ardent advocates for a change in the Constitution.The other parts I wont trouble you to read. I can only say as Johnson has observed, that’s the best sermon or composition is that which produces the best effect—and if that be the Test every denomination of party voted in the negative except 5 Baptists who tho’t a convention wou’d give to their sect the front rank in the rules of Christian dutiesThe other points I urged with so much success, I will read to you when we meet—for if I do consent to be a candidate, my eyes & heart must be upon you as my guideing star—no other in the whole constellation of new fangled politicians will dazzle or allure me.I have been extremely gratified and indeed beyond what I can express, by seeing Mr. G W Adams’s name announced as obtaining the first prize in Elocution at the last exhibition. its worth to me all the money, cares & pains I have had in establishing that Institution. It also brought to my mind a prophetic opinion of your guardian Angel & my kind Friend Mrs Adams; when I shew’d you my draft of the plan before I laid it before the corporation in which I had then & as it yet stands, your Name & Mr Secretary Adams’s being my nearest relations as judges dureing life to which you replied you would not suffer your name to be mention’d & did not altogether applaud the plan—Mrs. A then took it out of my hand and after reading it said; I think it ought to suffer no alteration let the Presidents name stand I like it much—for who knows but George may one day obtain the prize—I beg you to make my congratulations to him on his success & hope it will not be to his Father less gratifying to hear than it has been to you & as it is to me—I find also the Institution is becoming more & more popular if it produces public good its all I ask of mortals—I want no other reward or distinction while living or dead,—and I am happy also to find you approve of my reply to the Corporation of Harvard College is a full confirmation to me that I have done no more than you wou’d wish me to have done. I am pleased with the account that you give of your Farm, that it has yields & it fruits in such abundance, and your care is so prolific; that kind of Grain has been universally productive thro’ this State as well as in other adjoining & is now I think out of danger from frosts or mildews—here we experience the most distress’d drought I ever remember we have had but 2 Days rain since the 24th. of June the pastures are drying  up & what is left the Grasshoppers is daily eating up in so much that our pastures look like December, more than the first month of Autumn. add to this our springs are every where nearly dried up—tho’ I learn wth pleasure that you are not suffering in this way near Boston—I am sorry to tell you I have lost my favorite horse Steady, he died of a stranguary which all the Esculapians in Farrary in Boston cou’d not releive, a mortification ensued wch put an end to his sufferings in a few hours after he arrived thereI have the satisfaction to say I think I am on the recovery. the last week has discover’d more signs of it than I have experienced beforeI had the pleasure of hearing from the Secretary of State since my last, and to my deep regret he confirms yours, that I am not to see him this Season.My Daughter in laws health continues much as when I wrote you last, some days flattering her hopes, the next desponding—I see nothing yet on which to fasten any prospect of her recovery tho’ she may linger on for some time to come.Mrs. Boylston has made an experiment of your opinion that Grand Children are a Salutary amusements by experiencing with taking home a Grand daughter about 3 years old who has at present certainly the Gift of Speech, if she possesses no other latent quality, she has enough of that to supply the whole neighborhoodMrs Boylston desires her kindest respects to you & joins with me in our best remembrances to the Ladies & Judge Adams / And am / My Dear Cousin / ever affectionately / Yours
				
					Ward Nichs Boylston
				
				
			